    Case: 4:20-cv-00020-DMB-JMV Doc #: 65 Filed: 05/12/20 1 of 1 PageID #: 917




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                            GREENVILLE DIVISION

CONTINENTAL WESTERN
INSURANCE COMPANY                                          PLAINTIFF


 VS.                                                 Civil Case No. 4:20-cv-20-DMB-JMV


 CONCEPT AGRI-TEK, LLC,
 formerly known as Concept Ag. LLC, ET AL.                 DEFENDANTS


                   ORDER STAYING ALL PROCEEDINGS AGAINST
                        DEFENDANT DAVID ALLEN HALL

       By Show Cause Order [63] dated April 30, 2020, the undersigned took judicial notice of

Chapter 13 bankruptcy proceedings initiated by Defendant David Allen Hall in Case No. 2:19-

bk-27040 in the United States Bankruptcy Court for the Western District of Tennessee. The

Court granted the parties seven (7) days within which to show cause why proceedings in this

case against Defendant David Hall—solely—should not be stayed pursuant to the automatic stay

provided for under 11 U.S.C. § 362(a). No party having responded to the Court’s Show Cause

Order, the Court now finds that all proceedings in this case should be, and are hereby, stayed

with respect to Defendant David Allen Hall.

       SO ORDERED this 12th day of May, 2020.



                                              /s/ Jane M. Virden____________________
                                              UNITED STATES MAGISTRATE JUDGE
